*220Judgment, Supreme Court, Bronx County (Albert Lorenzo, J.), rendered April 29, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
The People made a sufficiently particularized showing of an overriding interest justifying the court’s use of a screening procedure to exclude the general public from the courtroom, while admitting defendant’s family, during the undercover officer’s testimony. The undercover officer testified that he expected to return to the specific area of defendant’s arrest in an undercover capacity, had pending cases in the courthouse, had unapprehended suspects remaining at large in two precincts, one of which encompassed the area of defendant’s arrest, and took precautions when testifying (see People v Ramos, 90 NY2d 490, 498-499 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]; see also People v Jones, 96 NY2d 213 [2001]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.